

114 HR 8445 IH: Hezbollah Money Laundering Prevention Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8445IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Wilson of South Carolina (for himself, Mrs. Wagner, Mr. Perry, Mr. Yoho, Mr. Burchett, Mr. Walker, Mr. Steube, Mr. Kelly of Mississippi, Mr. Bacon, Mr. Higgins of Louisiana, Mr. Gosar, Mrs. Lesko, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose certain measures with respect to Hezbollah-dominated areas in Lebanon and Latin America and to impose sanctions with respect to senior foreign political figures in Lebanon, Venezuela, Cuba, and Nicaragua supporting Hezbollah.1.Short titleThis Act may be cited as the Hezbollah Money Laundering Prevention Act of 2020. 2.Measures with respect to Hezbollah-dominated areas in Lebanon and Latin America(a)Determination regarding jurisdictions of Lebanon(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that any of the jurisdictions of Lebanon described in paragraph (2) are jurisdictions of primary money laundering concern.(2)Jurisdictions describedThe jurisdictions of Lebanon described in this paragraph are the following:(A)The Nabatieh Governorate.(B)The Haret Hreik municipality in the Baabda district in the Dahieh suburbs south of Beirut.(C)The Chiyah municipality in the Baabda district in the western suburbs of Beirut.(D)The Hadeth Beirut municipality in the Baabda district in the suburbs of Beirut.(E)The Hermel district in the Baalbek-Hermel Governorate.(F)The Baalbek and Temnin el-Foka municipalities in the Baalbe-Hermel Governorate.(G)The Tyre district in the South Governorate.(b)Determination regarding the Argentina, Brazil, Paraguay tri-Border areasNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that the Argentina, Brazil, Paraguay tri-border areas, are jurisdictions of primary money laundering concern.(c)Prohibitions or conditions on opening or maintaining certain correspondent or payable-Through accountsIf the Secretary of the Treasury determines under subsection (a) or (b) that reasonable grounds exist for concluding that any jurisdiction described in subsection (a) or (b) is a jurisdiction of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose the special measures described in section 5318A(b)(5) of title 31, United States Code, with respect to the Central Bank of Syria.(d)Report required(1)In generalNot later than 90 days after making a determination under subsection (a) and (b) with respect to whether a jurisdiction is a jurisdiction of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.(2)FormA report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.3.Sanctions with respect to senior foreign political figures in Lebanon, Venezuela, Cuba, and Nicaragua supporting Hezbollah(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each individual on the list required by subsection (b). (b)List(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of individuals who are senior foreign political figures in Lebanon, Venezuela, Cuba, and Nicaragua that the President determines have knowingly provided material support to or engaged in a significant transaction with Hezbollah or meet the criteria for sanctions under the Hezbollah International Financing Prevention Act, the Hezbollah International Financing Amendment Act, or the Global Magnitsky Human Rights and Accountability Act. (2)Additional requirementThe President shall include Major General Abbas Ibrahim, the head of Lebanon’s General Directorate of General Security, on the list required by this subsection.(3)FormThe list required by this subsection shall be submitted in unclassified form but may contain a classified annex.(c)Sanctions describedThe sanctions described in this subsection with respect to an individual are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note). (d)Exception To comply with United Nations Headquarters Agreement; EnforcementSubsections (e) and (f) of section 1263 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) apply with respect to the imposition of sanctions under this section to the same extent as such subsections apply with respect to the imposition of sanctions under such section 1263. (e)WaiverThe President may waive the imposition of sanctions under subsection (c) with respect to an individual if the President—(1)determines that such a waiver is in the national interests of the United States; and(2)submits to the appropriate congressional committees notice of, and a justification for, the waiver.(f)Regulatory AuthorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.(g)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.4.Sanctions with respect to foreign persons supporting Hezbollah in Latin America(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each foreign person on the list required by subsection (b). (b)List(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines have knowingly directly or indirectly engaged in significant transactions with or provided material support to Hezbollah in Mexico, Venezuela, Paraguay, Argentina, Brazil, Panama, Cuba, Bolivia, or any other country in Latin America.(2)FormThe list required by this subsection shall be submitted in unclassified form but may contain a classified annex.(c)Sanctions describedThe sanctions described in this subsection with respect to a foreign person are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note). (d)Exception To comply with United Nations Headquarters Agreement; EnforcementSubsections (e) and (f) of section 1263 of the Global Magnitsky Human Rights Accountability Act apply with respect to the imposition of sanctions under this section to the same extent as such subsections apply with respect to the imposition of sanctions under such section 1263. (e)WaiverThe President may waive the imposition of sanctions with respect to a foreign person under this section if the President—(1)determines that such a waiver is in the national interests of the United States; and(2)submits to the appropriate congressional committees notice of, and a justification for, the waiver.(f)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.(g)Exception Relating to Importation of Goods(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(h)DefinitionsIn this section:(1)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)Foreign personThe term foreign person has the meaning given the term in section 1262 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note). 